PacifiCorp 825 NE Multnomah Street Portland, OR 97232 January 14, 2008 Via EDGAR and Facsimile Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attention:Ms. Mara Ransom Re: PacifiCorp Registration Statement on FormS-3 (FileNo.333-148552) Ladies and Gentlemen: PacifiCorp, an Oregon corporation (the“Company”), pursuant to Rule477(a) promulgated under the Securities Act of 1933, hereby requests that the Securities and Exchange Commission consent to the immediate withdrawal of the Company’s Registration Statement on FormS-3, together with all exhibits thereto (FileNo.333-148552). The Company requests withdrawal of the Registration Statement because it was submitted inadvertently via EDGAR under the wrong submission type and was intended to be filed as a FormS-3ASR automatic shelf registration statement. The Company has re-submitted the Registration Statement with the appropriate submission type"S-3ASR." No securities have been sold under the Registration Statement. If you have any questions or require further information or documentation, please do not hesitate to call the undersigned at (503)813-6575 or EvanReynolds of PerkinsCoieLLP at (503)727-2179. Sincerely, /s/ David J. Mendez David J. Mendez Chief Financial Officer
